CLD-021                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-3128
                                       ___________

                                  STANLEY BETHEA,
                                      Appellant

                                             v.

                               MICHAEL J. ASTRUE,
                       COMMISSIONER OF SOCIAL SECURITY
                       ____________________________________

                       Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                         (District Court Civil No. 4-09-cv-01378)
                        District Judge: Honorable Malcolm Muir
                       ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 20, 2011

              Before: RENDELL, HARDIMAN and ROTH, Circuit Judges

                           (Opinion filed: December 21, 2011)
                                       _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Stanley Bethea, proceeding pro se, appeals an order of the United States District

Court for the Middle District of Pennsylvania denying his motion for a new trial. For the

reasons that follow, we will affirm the order of the District Court.
        Bethea filed a complaint in District Court seeking review of a determination by the

Social Security Administration that Bethea may not receive Social Security payments as

the representative payee of Nandira Williams. On November 19, 2009, the District Court

granted the Commissioner of Social Security’s motion to dismiss Bethea’s complaint for

lack of jurisdiction because Bethea had failed to exhaust his administrative remedies. On

June 9, 2011, Bethea appealed the District Court’s decision. We dismissed the appeal for

lack of jurisdiction because the notice of appeal was untimely filed. See C.A. No. 11-

2565.

        Shortly after filing his notice of appeal, Bethea filed in District Court a document

entitled “Motion for a New Trial.” Bethea asserted that his complaint was improperly

dismissed, that the District Judge was biased, that he had not named the Commissioner of

Social Security as a defendant in his complaint, and that he had demanded a jury trial.

The District Court denied the motion, explaining that Bethea had offered no basis to

reconsider its November 19, 2009, order granting the motion to dismiss or to reopen the

case. This appeal followed.

        We agree with the District Court that Bethea has offered no basis to reconsider its

prior order or reopen his case. As recognized by the District Court, Bethea’s complaint

was dismissed for failure to exhaust administrative remedies. Bethea did not dispute that

ruling in his motion for a new trial nor did he provide any factual support for his

allegation of bias by the District Judge.


                                              2
        In his submission to this Court, Bethea reiterates his contention that the

Commissioner of Social Security was improperly substituted as a defendant for the Social

Security Administration, the named defendant in Bethea’s complaint. This argument

lacks merit. Jurisdiction over Social Security benefits cases is provided by 42 U.S.C.

§ 405(g), which authorizes judicial review of final decisions by the Commissioner by

filing a civil action in district court. Fitzgerald v. Apfel, 148 F.3d 232, 234 (3d Cir.

1998). The Commissioner is the answering party in a civil action brought in district

court. See 42 U.S.C. § 405(g). Thus, there was no improper substitution in Bethea’s

case.

        Accordingly, because this appeal does not raise a substantial question, we will

affirm the order of the District Court.




                                              3